                                                                                                                            Page 1 of 3 Pages
AO 199A (as modified by the District of Idaho - Rev. 11/20) Order Setting Conditions of Release




                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                      District of Idaho


                     United States of America                                    )
                                v.                                               )
                                                                                 )        Case No.      20-CR-00213-DCN-S
                  ASHLEY LAUREN CATES                                            )
                                Defendant                                        )

                                          ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

       The defendant must appear at:                                                              as directed.
                                                                                                     Place



       on
                                                                                Date and Time

       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                                                                                                                           Page 2 of 3 Pages
AO 199B (as modified by the District of Idaho - Rev. 11/20) Additional Conditions of Release


DEFENDANT: Ashley Lauren Cates

                                            ADDITIONAL CONDITIONS OF RELEASE

6.     The defendant must submit to supervision by and report for supervision to Pretrial Services as directed.

7.     The defendant must continue to actively seek or maintain employment.

8.     The defendant must avoid all contact, directly or indirectly, with any person who is known to be a victim or witness in the
       investigation or prosecution.

9.     The defendant must not possess a firearm, destructive device, or other weapon.

10.    The defendant must not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 § 802, unless
       prescribed by a licensed medical practitioner. The defendant must not use or unlawfully possess drug paraphernalia.

11.    The defendant must submit to testing for a prohibited substance if required by the Pretrial Services office or supervising
       officer. Testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
       alcohol testing system, and/or any form of prohibited substance screening or testing. The defendant must not obstruct, attempt
       to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening or testing. The defendant must pay
       all or part of the cost of testing based upon ability to pay as determined by the Pretrial Services office or supervising officer.

12.    The defendant must participate in a substance abuse assessment and participate in a program of inpatient or outpatient
       substance abuse therapy and counseling if directed by the Pretrial Services office or the supervising officer. The defendant
       must pay all or part of the cost of the assessment and treatment based upon their ability to pay as determined by the pretrial
       services officer.

13.    The defendant must report as soon as possible to the Pretrial Services officer or supervising officer, every contact with law
       enforcement personnel, including arrests, questioning, or traffic stops.

14.    The defendant must maintain current residence and shall not move or change residences without prior approval of the Pretrial
       Services officer.

15.    The defendant shall have no contact with any persons known to be engaged in criminal activity, or who are using or
       possessing any controlled substances.

16.    The defendant must adhere to and comply with all federal, state, and local laws, orders, rules, and the like regarding social
       distancing and self-isolation and protocols regarding COVID-19 including, but not limited to, Idaho’s Reopening Plan and the
       orders of the court.

17.    The defendant must report to the USMS no later than Friday, December 4, 2020 to be processed.
                                                                                                                                         Page 3 of 3 Pages
AO 199C (as modified by the District of Idaho - Rev. 11/20) Advice of Penalties


DEFENDANT:                      Ashley Lauren Cates

                                               ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                        Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
forth above.


                                                                                                   Defendant’s Signature



                                                                                                       City and State


                                                     Directions to the United States Marshal

( ; )      The defendant is ORDERED released after processing.
( ‫) ܆‬      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
           defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
           produced before the appropriate judge at the time and place specified.


Date: December 2, 2020
                                                                                                 Judicial
                                                                                                   d    l Off
                                                                                                          Officer’s
                                                                                                                 ’ SSignature


                                                                                  Ronald E. Bush, Chief United States Magistrate Judge
                                                                                                   Printed name and title


                             DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL
